Citation Nr: 1316813	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for lung cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from October 1953 to October 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, denying the claim currently on appeal.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  In June 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, D.C. for additional development.

In a February 2012 decision, the Board denied entitlement to service connection for lung cancer, to include as due to exposure to ionizing radiation.

The Veteran appealed the Board's February 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a February 2013 Order vacating the February 2012 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR), and the case was returned to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

While the Board regrets further delay in deciding the claim, the case must be remanded again to the RO, via the AMC.  

The parties to the February 2013 JMR agreed that during the Veteran's May 2010 video conference hearing, the undersigned Board member failed to fulfill notification obligations, including explicitly laying out the outstanding and material issues and suggesting that overlooked evidence be provided, which are required by hearing officers pursuant to 38 C.F.R. § 3.103(c)(2) as outlined by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In particular, the parties agreed that the Board member omitted explaining to the Veteran the means by which the claim could be substantiated, specifically that "his claim could be substantiated by submitting evidence establishing that his lung cancer resulted from his documented radiation exposure while serving with SWULANT."  The parties also noted that the Board member did not ask the Veteran questions regarding a possible nexus between his radiation exposure and his cancer.  Finally, the Veteran testified about an officer in his unit having informed him that "half of the people he knew died with it...years later."  The parties agreed that the Board member failed to suggest to the Veteran to submit this overlooked evidence.  

The Board has reviewed the evidence of record.  The outstanding issue in this case is obtaining occupational ionizing radiation exposure information to obtain a dose estimate based on the Veteran's Special Weapons Unit, Atlantic (SWULANT) assignment and duties from his March 1954 and October 1955 Navy service.  The RO attempted to obtain this information, and responses dated in June 2005 and November 2007 from the Navy Environmental Health Center Detachment and in November 2007 and September 2010 from the Naval Dosimetry Center revealed no reports of occupational exposure to ionizing radiation for the Veteran.

In the June 2010 remand, the Board directed the AMC to send another request to the Navy Environmental Health Center Detachment, Naval Dosimetry Center to request an estimate of ionizing radiation doses received by other SWULANT members.

In a July 2010 letter, the Naval Dosimetry Center indicated that it did not have any exposure information reported by Special Weapons Unit Atlantic Fleet, possibly because the unit's exposure information was monitored by a parent command or medical clinic.  None of the service members' names mentioned in the Veteran's February 2005 statement was found in the electronic radiation exposure registry, and the search for the Veteran's claimed exposure revealed no reports of occupational exposure to ionizing radiation.  The Naval Dosimetry Center explained that dose estimates require very specific information regarding the individual's work, specific information about the source the individual was exposed to, and the length of time the member was exposed to the source.  The Center elaborated that a statement such as working with nuclear weapons does not provide enough information about what was the member's job, the proximity to the weapon(s), or the length of time of exposure. 

In the absence of that information the Naval Dosimetry Center provided information about the Navy's policy on radiation exposure limits and requirements for monitoring personnel during the Veteran's service period from 1953 to 1955.  The Navy's policy during that time for occupational radiation exposure limits for the whole body was 0.3 rem per week or 1.25 rem per month.  The monitoring policy during that time for personnel exposed to ionizing radiation was as follows: Film badges shall be worn by all naval personnel (service and civilian) who are engaged in the handling of radioactive materials or working with radiation and by those who enter a radioactive area.

In correspondence dated in December 2010, the Veteran confirmed that he did wear film badges during service and explained the process of receiving and exchanging badges.

Because verification of the Veteran's reported radiation exposure could not be obtained from the Navy Environmental Health Center Detachment or the Naval Dosimetry Center, in January 2011 the Director of the VA Compensation and Pension Service requested a dose estimate and medical opinion from the Under Secretary for Health as to whether it is likely, unlikely, or at least as likely as not that the Veteran's lung cancer is the result of occupational exposure to ionizing radiation.  

In January 2011, the VA Director of Radiation and Physical Exposures reviewed the Veteran's claims file and provided a dose estimate of 34 rem.  The Director reiterated that Navy regulations allowed exposure to 1.25 rem per month during the time period the Veteran was in service and commented that this dose estimate is extremely conservative and is probably 10 times the amount of his actual exposure.  The Director opined that it was unlikely that the Veteran's lung cancer can be attributed to ionizing radiation exposure while in military service.  The Director's rationale for the medical opinion detailed that using the assigned dose and former smoker data, the Interactive Radioepidemiological Program (IREP) for the National Institute for Occupational Safety and Health (NIOSH) calculated a 99th percentile value for the probability of causation of 25.86 percent for lung cancer.

In April 2013, the Veteran submitted a lay statement from a service member and requested that his case be remanded to allow the agency of original jurisdiction (AOJ) to consider this new evidence.  The RO/AMC should consider this new lay statement.

On remand, the RO/AMC should ask the Veteran to provide any additional lay statements from SWULANT service members from his unit regarding radiation exposure.  The RO/AMC should also ask the Veteran to provide any additional information he may have regarding his work, specific information about the source of radiation exposure, and the length of time he was exposed to the source with as much specificity as possible.  The RO/AMC should also attempt to determine whether any exposure information for the Veteran's unit (Special Weapons Unit, Atlantic (SWULANT)) was monitored by a parent command or medical clinic, and if so attempt to obtain that information.  The RO/AMC should invite the Veteran to submit any possible medical information he may have (in addition to the February 2005 statement he provided from A. Suarez, M.D.) regarding a medical nexus or relationship between his claimed radiation exposure and his lung cancer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to provide the following information:
a) any additional lay statements from SWULANT service members from his unit regarding radiation exposure;
b) additional information regarding his work, specific information about the source of radiation exposure, and the length of time he was exposed to the source with as much specificity as possible; and
c) any possible medical information (in addition to the February 2005 statement he provided from A. Suarez, M.D.) regarding a medical nexus or relationship between his claimed radiation exposure and his lung cancer.

2.  After the above development has been completed to the extent possible, attempt to determine whether any exposure information for the Veteran's unit (Special Weapons Unit, Atlantic (SWULANT)) was monitored by a parent command or medical clinic, and if so attempt to obtain that information.

3.  After the development in #1 and 2 has been completed to the extent possible, the RO/AMC should send another request to the Navy Environmental Health Center Detachment, Naval Dosimetry Center, requesting an estimate of ionizing radiation doses received by the Veteran and/or by other SWULANT members.  Any response received should be incorporated into the Veteran's claims file.  If exposure is confirmed, the claim is to be referred to the Under Secretary for Benefits as directed in 38 C.F.R. § 3.111(b)(1)(iii) for further disposition.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



